DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "each emitter" in the third line.  There is insufficient antecedent basis for this limitation in the claim. 
Further, the applicant has claimed that “an intensity of light emitted be each emitter in the display is controllable in multiple directions…” It is not clear how “multiple directions” modifies the “intensity” of light of each emitter. The applicant states that a pixel is an emitter in [0039] of their specification. A pixel’s intensity does not change if it projects in one direction over another. However, the overall intensity, understood to be light flux, of a particular image may vary based on the angle of the pixels relative to the image plane and the individual light flux of said pixels. The applicant’s specification includes similarly confusing language in [0039] where it states “The light field display 605 permits the ARNR device to control the intensity of the light emitted on all directions for each emitter or pixel.” This sentence is contradicted in [0040] where it states “…the ARNR device permits the rays to travel in the direction they are reflected by the mirror 110 (which can include sub-optimal collimation) but controls the color of the light in those rays so that the ARNR images are displayed in the desired locations to avoid the aberrations and distortions.” It appears that the applicant is varying the intensity (light flux) of a particular pixel in order to compensate for or reduce apparent aberrations. The “direction” language is confusing as it suggests the applicant is changing the angle at which light is emitted by each pixel, which does not appear to be supported by the specification. Therefore, it is not clear if the applicant is claiming the specific angle of each emitter relative to an image plane is changed, if the specific light flux of each pixel is changed or both. 
For the purposes of this action the office believes the best interpretation is that individual pixel flux is altered to reduce aberrations on the image plane. Therefore, the office will apply this interpretation to the current office action. If the applicant believes this interpretation is in error, please provide arguments citing specific portions of the disclosure.
Claims 15-20 are rejected due to be dependent on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. (PGPUB 20160097930).

Regarding claim 1, Robbins discloses a display system, comprising: 
a display configured to emit virtual content (170); 
a collimator element configured to collimate light emitted by the display (162 [0037] where the curved surface of the mirror collimates the light); and 
a corrector plate (174) disposed between the collimator element and an eyepiece (152 or 154), 


Regarding claim 2, Robbins discloses wherein the collimator element comprises a curved collimating mirror arranged to reflect the light emitted by the display towards the eyepiece (See at least Fig. 3A where the collimating mirror, 162, reflects light from 170 towards the waveguide, 152.).

Regarding claim 8, Robbins discloses wherein the virtual content is augmented reality (AR) content ([0094]), the display system further comprising: 
a pre-distortion corrector plate (28 and [0035]) through which environmental light passes before reaching the collimator element and being combined with the AR content (See Fig. 2B and note that the applicant has not claimed that the light passes through the collimator element).

Regarding claim 9, Robbins discloses a method comprising: 
emitting virtual content using a display (170); 
collimating light emitted by the display corresponding to the virtual content (162 [0037] where the curved surface of the mirror collimates the light); 
compensating for sub-optimal collimation of off-axis light in the collimated light at an edge of a field of view ([0044] where the aspheric lens, 174, is a Schmidt corrector lens. Note that a Schmidt corrector lens is an aspheric lens designed for correcting spherical aberration. Spherical aberration is a type of aberration that is caused by spherical surfaces, which 162 is said to be in [0044], and causes loss of quality at the edge of an image.); and 
outputting the virtual content after compensating for the sub-optimal collimation (Fig. 2B shows light outputted to 154 and then to a user’s eye).



Regarding claim 11, Robbins discloses wherein compensating for the sub-optimal collimation of the off-axis light comprises passing the off-axis light through at least one of a Schmidt corrector plate and a Meniscus corrector plate ([0044] Schmidt plate).

Regarding claim 13, Robbins discloses wherein the virtual content is AR content ([0094]), wherein the method comprises: 
pre-distorting environmental light (28 and [0035]); and 
combining the pre-distorted environmental light with the collimated light so that the AR content is inserted into a view of a real-world environment ([0094] and see Fig. 2B where light is combined).

Regarding claim 14, Robbins discloses a display system, comprising: a display configured to emit virtual content, wherein an intensity of light emitted by each emitter in the display is controllable in multiple directions, wherein the display is configured to, by controlling the intensity of a plurality of the emitters, pre-distort light corresponding to the virtual content to compensate for sub-optimal collimation of off-axis light at an edge of a FOV; a collimator element configured to collimate the pre-distorted light emitted by the display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Simpson (USPAT 6060702).

Regarding claim 3, Robbins does not explicitly disclose wherein the corrector plate comprises a Schmidt corrector plate comprising a first portion where a thickness is substantially constant and aligns with a center of the FOV and a second portion where a thickness various and aligns with the edge of the FOV.
However, Simpson teaches a Schmidt corrector plate wherein variations of the curvature of the Schmidt corrector can result in moving the focus of the rays from the outer portion of the mirror farther out to coincide with the central focus, or moving the central focus in to coincide with the peripheral focus, or moving both focus points to some intermediate point. In the latter case, the corrector plate has a central "hill" and "trough" at some distance from the center, usually about 75-87% of the corrector radius (Col. 2 lines 38-46).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Simpson such that the aspheric Schmidt corrector plate comprised a first portion where a thickness is substantially constant and aligns with a center of the FOV and a second portion where a thickness various and aligns with the edge of the FOV motivated by improving image quality.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Sheldrake et al. (USPAT 4034398).

Regarding claim 4, Robbins discloses where a first portion is disposed between the display and the collimator element and a second portion is disposed between the collimator and the eyepiece, wherein the light emitted by the display passes through the meniscus corrector plate twice (Fig. 3A shows the position of 174 between the waveguide and the mirror as well as light passing through twice).
Robbins does not explicitly disclose wherein the corrector plate comprises a Meniscus corrector plate. However, Sheldrake teaches a projection system comprising a meniscus Schmidt corrector plate (Col. 8 lines 24-31).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Sheldrake such that the Schmidt lens was meniscus shaped motivated by improving image quality (Col. 8 lines 24-31).

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Haddick et al. (PGPUB 20160018654).

Regarding claim 5, Robbins discloses the use of a polarizer (178) and a beam splitter (176) disposed between the display and the eyepiece (Fig. 3A).
Robbins does not disclose wherein the polarizer is a mirror.
However, Haddick teaches a head mounted display (102) wherein the display device includes a reflective polarizer ([0307]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Haddick such that the polarizer was a mirror motivated by reducing the size of the device by folding the optical axis.



Regarding claim 7, Robbins does not disclose wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece.
However, Haddick teaches a head mounted display wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece ([0461] where light may be selectively blocked from being seen by the user).
 It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Haddick such that outside light was blocked from view motivated by improving image contrast ([0461]).

Regarding claim 12, Robbins does not disclose wherein the virtual content is VR content where environmental light is blocked from being outputted to a user.
However, Haddick teaches a head mounted display wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece ([0461] where light may be selectively blocked from being seen by the user).
 It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Haddick such that outside light was blocked from view motivated by improving image contrast ([0461]).




Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Huang et al. (PGPUB 20160042501).

Regarding claim 14, as best understood, Robbins discloses a display system, comprising: 
a display configured to emit virtual content (170), 
a collimator element configured to collimate the pre-distorted light emitted by the display (162).
While Robbins teaches a method of correcting off-axis aberrations corresponding to the virtual content to compensate for sub-optimal collimation of off-axis light at an edge of a FOV ([0044]), they do not disclose wherein an intensity of light emitted by each emitter in the display is controllable in multiple directions, wherein the display is configured to, by controlling the intensity of a plurality of the emitters, pre-distort light.
However, Huang teaches a display comprising a method of adjusting the aberration of an image using pixel intensity ([0024]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Huang such that the display pixel intensity was used for aberration compensation motivated by reducing the size of the device.

Regarding claim 15, modified Robbins discloses wherein the display is configured to pre-distort the light based on determining a desired color of the pre-distorted light received at different angles at an eyepiece (Pixels are inherently placed at different angles relative to an image or else they would overlap physically overlap and block one another. Therefore, the intensity compensation of each pixel must inherently be based on the location, and therefore angle, of each pixel relative to the image plane.).

Regarding claim 16, modified Robbins discloses wherein the desired color is selected based on a predefined knowledge of a path the pre-distorted light travels to reach the eyepiece (The distance and location of a pixel relative to an image plane in an optical system must be known in order to properly design the optical elements of that system. Therefore, it is inherent that the distance a display is from the image plane is predefined when designing a lens or waveguide.).

Regarding claim 17, modified Robbins discloses wherein the collimator element comprises a curved collimating mirror arranged to reflect the light emitted by the display towards the eyepiece (Fig. 3A and 162 of Robbins).

Regarding claim 18, modified Robbins discloses wherein the display is configured to compensate for sub-optimal collimation by the collimator element by controlling a color of the light corresponding to the virtual content so that the virtual content is display in a desired location in an eyepiece to avoid aberrations and distortions ([0024] of Huang).

Regarding claim 20, modified Robbins discloses wherein the virtual content is AR content, wherein the collimator element is configured to combine the AR content with environmental light (Fig. 2B and 3A).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Huang and further in view of Haddick.

Regarding claim 19, modified Robbins does not disclose wherein the virtual content is VR content where environmental light is blocked from being seen by a user through an eyepiece.
However, Haddick teaches a head mounted display wherein the virtual content is virtual reality (VR) content where environmental light is blocked from being seen by a user through the eyepiece ([0461] where light may be selectively blocked from being seen by the user).
 It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Robbins and Haddick such that outside light was blocked from view motivated by improving image contrast ([0461]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bao et al. (A mathematical model of Schmidt corrector plate with defocus in variable for quick F ratio and large aperture systems) – where Schmidt correction plates are used for correcting spherical aberration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872